

Exhibit 10.3


CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY […***…],
HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE
COMPETITIVE HARM IF PUBLICLY DISCLOSED.
Exclusive License Agreement
BAYLOR COLLEGE OF MEDICINE
BELLICUM PHARMACEUTICALS, INC.
RE: 1. OTA # 01.085, entitled “Induced CD40 Activation in Dendritic Cell-based
Prostate Cancer Vaccines.” Developers: David M. Spencer, Kevin M. Slawin, Brent
A. Hanks.
2. BLG # 08-024, entitled, “Development of an Improved, Inducible CD-40 — “iCD40
Turbo.” Developer: David M. Spencer.
This Exclusive License Agreement (hereinafter called “Agreement”), to be
effective as of the day of March, 2008 (hereinafter called “Agreement Date”), is
by and between Baylor College of Medicine (hereinafter called “BAYLOR”), a Texas
nonprofit corporation having its principal place of business at One Baylor
Plaza, Houston, Texas 77030, and Bellicum Pharmaceuticals, Inc., a corporation
organized under the laws of Delaware and having a principal place of business at
Twelve Greenway Plaza, Suite 1380, Houston, TX 77046, and its Affiliates
(hereinafter, collectively referred to as “BELLICUM”),
WITNESSETH:
WHEREAS, BAYLOR, by virtue of its relationship with its faculty, staff and
students and conveyances with the Developers (as defined below) and under and
pursuant to the terms and provisions of its Policy on Inventions and Patents, is
the owner of certain right, title and interest in and to the Subject Technology
and Patent Rights (as defined below); and
WHEREAS, BAYLOR granted certain rights in the Subject Technology and Patent
Rights to David M. Spencer, Kevin M. Slawin and Brent A. Hanks by the written
release dated February 11, 2004 and by the Assignment from BAYLOR to assignees
David M. Spencer, Kevin M. Slawin and Brent A. Hanks, dated April 6, 2004; and
WHEREAS, BAYLOR granted certain rights in the Subject Technology and Patent
Rights to [...***...] under the terms of the Material Transfer Agreement between
Baylor College of Medicine and [...***...], dated [...***...]; and
WHEREAS, BAYLOR is willing to grant a worldwide, exclusive license to all of the
right, title and interest owned by BAYLOR as of the Agreement Date in the
Subject Technology and Patent Rights to BELLICUM on the terms set forth herein;
and




- 1 -




--------------------------------------------------------------------------------



NOW, THEREFORE, for and in consideration of the foregoing and rights and
obligations hereafter, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereto
expressly agree as follows:
1.DEFINITIONS AS USED HEREIN
1.1    “Affiliates” shall mean any corporation, partnership, joint venture or
other entity of which the common stock or other equity ownership thereof is 50%
or more owned by BELLICUM.
1.2    “Common Stock” shall have the meaning given in Paragraph 4.1.
1.3    “Confidential Information” shall mean any proprietary and secret ideas,
proprietary technical information, know-how and proprietary commercial
information or other similar proprietary information. Neither Party shall have
an obligation of confidentiality with respect to Confidential Information that:
(i)at the time of its disclosure or thereafter is disclosed in a publicly
available document through no fault of the receiving Party;
(ii)at the time of its disclosure is, or thereafter becomes without fault of the
receiving Party, part of the public domain;
(iii)was in the possession of the receiving Party prior to disclosure by the
disclosing Party hereunder and was not acquired directly or indirectly from any
third party under obligation of confidentiality to the disclosing Party;
(iv)subsequent to its disclosure, is obtained from a third party not subject to
a contractual or fiduciary obligation for confidentiality to the disclosing
Party; or
(v)is required by court or governmental order, law or regulation to be
disclosed.
1.4    “Developers” shall mean David M. Spencer, employee of BAYLOR, and Kevin
M. Slawin and Brent A. Hanks, past employees of BAYLOR.
1.5    “Legal Costs” shall mean all legal fees and expenses, filing or
maintenance fees, assessments and all other costs and expenses related to
prosecuting, obtaining and maintaining patent protection on the Patent Rights in
the United States and foreign countries.
1.6    “Licensed Method(s)” will mean any method the practice of which would
constitute, but for the license granted to BELLICUM under this Agreement, an
infringement of any Valid Claim of the Patent Rights.


- 2 -



--------------------------------------------------------------------------------



1.7    “Licensed Product(s)” will mean any product that the manufacture, use or
sale of which would constitute, but for the license granted to BELLICUM under
this Agreement, an infringement of any Valid Claim of the Patent Rights.
1.8    ‘Party” shall mean either BELLICUM or BAYLOR, and the “Parties” shall
mean BELLICUM and BAYLOR.
1.9    “Patent Rights” shall mean all right, title and interest owned by BAYLOR
as of the Agreement Date in patent applications filed before, on or after the
Agreement Date, that pertain to the Subject Technology, including without
limitation United States Patent Application No. 10/781,384 (entitled “Induced
Activation in Dendritic Cells,” filed 02/18/2004), European Patent Application
No. 4712328.9, and Canadian Patent Application No. 2,516,320, the inventions
described and claimed therein, and all other pending United States or foreign
patent applications or parts thereof and any United States or foreign patent
which issues from any such patent applications, and any and all divisions,
reissues, re-examinations, renewals, continuations, continuations-in-part to the
extent the claims are directed to subject matter specifically described in the
aforementioned patent applications, and extensions thereof, and all other
counterpart, pending or issued patents in all other countries.
1.10    “Subject Technology” shall mean and include all right, title and
interest owned by BAYLOR as of the Agreement Date in any technology, biological
materials, methods, documents, materials, tests, know-how and all confidential
information existing as of the Agreement Date pertaining to the following
technology disclosures (as listed in Appendix A):
1. OTA # 01-085, entitled “Induced Activation in Dendritic Cell-based Prostate
Cancer Vaccines.” Developers: David M. Spencer, Kevin M. Slawin, Brent A. Hanks.
2. BLG # 08-024, entitled, “Development of an Improved, Inducible CD-40 — “iCD40
Turbo,” Developer: David M. Spencer.
1.11    “Valid Claim” means a claim of an issued unexpired patent within the
Patent Rights that has not been held unenforceable, unpatentable or invalid by a
final decision of a court of competent jurisdiction or by a final decision of a
patent office, and that has not been admitted to be invalid or unenforceable
through reissue, disclaimer or otherwise.
2.GRANT OF LICENSE
2.1    Grant. Subject to the reservations of rights set forth in Paragraph 2.2,
BAYLOR hereby grants to BELLICUM, and BELLICUM hereby accepts, an exclusive,
worldwide, sublicensable, fully paid-up license under the Patent Rights and
Subject Technology, to make, have made, use, import, export, distribute,
research, develop, obtain regulatory approval, manufacture, have manufactured,
offer for sale and sell Licensed Products and Licensed Methods.


- 3 -




--------------------------------------------------------------------------------



2.2    Restrictions. The grant in Paragraph 2.1 shall be further subject to,
restricted by and non-exclusive with respect to:
(i)    the making or use of the Subject Technology and Patent Rights by BAYLOR
for non-commercial research, patient care, teaching and other educationally
related purposes;
(ii)    any non-exclusive license of the Subject Technology and/or Patent Rights
that BAYLOR grants to other academic or research institutions for non-commercial
research purposes; and
(iii)    any non exclusive license of the Subject Technology and/or Patent
Rights that BAYLOR is required by law or regulation to grant to the United
States of America or to a foreign state pursuant to an existing or future treaty
with the United States of America; and
(iv)    the non-exclusive, worldwide, paid-up license granted to [...***...]
under the terms of the [...***...] between Baylor College of Medicine and
[...***...], dated [...***...].
The grant in Paragraph 2.1 also is subject to BAYLOR’S grant of certain rights
in the Subject Technology and Patent Rights to David M. Spencer, Kevin M. Slawin
and Brent A. Hanks by the written release dated February 11, 2004 and by the
Assignment from BAYLOR to assignees David M. Spencer, Kevin M. Slawin and Brent
A. Hanks, dated April 6, 2004.
2.3    Government Reservation. Rights under this Agreement are subject to rights
required to be granted to the Government of the United States of America
pursuant to 35 USC Section 200-212, including a nonexclusive, nontransferable,
irrevocable, paid-up license to practice or have practiced for or on behalf of
the United States the subject inventions throughout the world.
3.    PAYMENTS
3.1    Common Stock. As full consideration for the rights conveyed by BAYLOR
under this Agreement, BELLICUM shall issue to BAYLOR forty-thousand (40,000)
shares of its common stock, $0.01 par value (the “Common Stock”), within sixty
(60) days after the Agreement Date. Such Common Stock shall be distributed as
per Appendix A.
3.2    Legal Costs. BELLICUM will be responsible for payment of all Legal Costs
incurred after the Agreement Date, which BELLICUM will pay directly to each
legal service provider on invoices for such legal costs received by BELLICUM.




- 4 -



--------------------------------------------------------------------------------



4.    REPORTING
4.1    Annual Reports. BELLICUM shall provide to BAYLOR a summary
commercialization plan of research for each Licensed Product and Licensed Method
in clinical development [...***...] days after the commencement of clinical
development of the first Licensed Product, and it will provide an activity
report to BAYLOR on [...***...]. Information in the summary commercialization
plan and the activity reports is Confidential Information of BELLICUM.
4.2    Notification of Merger. In the event of acquisition, merger, change of
corporate name, or change of make-up, organization, or identity, BELLICUM shall
notify BAYLOR in writing within [...***...] days of such event.
5.    TRANSFER OF SUBJECT TECHNOLOGY
Upon receipt of the Common Stock described in Paragraph 3.1, BAYLOR shall, upon
written request by BELLICUM, provide BELLICUM with reasonable quantities of the
Subject Technology. The Subject Technology shall be sent to such address and
using such shipping method as may be specified by BELLICUM in the request.
6.    SUBLICENSES
All sublicenses granted by BELLICUM of its rights hereunder shall be subject to
the terms of this Agreement. BELLICUM shall be responsible for its sublicensees
and shall not grant any rights which are inconsistent with the rights granted to
and obligations of BELLICUM hereunder. Should BELLICUM become aware of an act or
omission of a sublicensee that would be a material breach of this Agreement,
BELLICUM shall use reasonable business efforts to cause the sublicensee to cure
the breach. No such sublicense agreement shall contain a provision that
illegally extends the term of Patent Rights under this Agreement. BELLICUM shall
give BAYLOR prompt notification of the identity and address of each sublicensee
with whom it concludes a sublicense agreement and shall supply BAYLOR with a
copy of each such sublicense agreement in which BELLICUM may redact financial
information.
7.    PATENTS AND INFRINGEMENT
7.1    Patent Prosecution Responsibility. From the Agreement Date and for the
term of this Agreement, BELLICUM shall have primary responsibility, at its sole
cost, to use patent counsel of its choice that is reasonably acceptable to
BAYLOR for filing, prosecuting and maintaining all patent applications and
patents included in the Patent Rights and Subject Technology licensed hereunder,
except that BAYLOR may assume responsibility at its sole expense for pursuing
any protection which BELLICUM declines to prosecute pursuant to Paragraph 7.2 of
this Agreement.




- 5 -



--------------------------------------------------------------------------------



7.2    Notification of Intent Not to Pursue. In the event that BELLICUM decides
not to pay for the costs associated with either: (i) the prosecution of patent
applications in the Patent Rights or (ii) maintenance of any United States or
foreign issued patent in the Patent Rights, BELLICUM shall provide BAYLOR
[...***...] days written notice thereof. BELLICUM’s right under this Agreement
to practice an invention claimed in an issued patent not pursued under this
Section 7.2 shall terminate [...***...] days of such notice in the jurisdiction
of the patent not pursued.
7.3    Obligation to Inform. BELLICUM agrees to keep BAYLOR reasonably informed,
at [...***...]’s expense, of prosecution and other actions pursuant to this
Section 7, including submitting to BAYLOR copies of all official actions and
responses thereto.
7.4    Obligation to Cooperate. BAYLOR agrees to reasonably cooperate with
BELLICUM to whatever extent is reasonably necessary to provide BELLICUM the full
benefit of the license granted herein.
7.5    Infringement Procedures. During the term of this Agreement, each Party
shall promptly inform the other of any suspected infringement of any claims in
the Patent Rights or the misuse, misappropriation, theft or breach of confidence
of other proprietary rights in the Subject Technology and/or Patent Rights by a
third party, and with respect to such activities as are suspected. Any action or
proceeding against such third party shall be instituted as follows:
(i)    BAYLOR and BELLICUM may agree to jointly institute an action for
infringement, misuse, misappropriation, theft or breach of confidence of the
proprietary rights against such third party. Such joint action shall be brought
in the names of both BAYLOR and BELLICUM. If BAYLOR or BELLICUM decide to
jointly prosecute an action or proceeding after it has been instituted by one
Party, the action shall be continued in the name or names they both agree is
expedient for efficient prosecution of such action. BELLICUM and BAYLOR shall
agree to the manner in which they shall exercise control over any joint action
or proceeding, providing however that if they cannot agree BAYLOR shall have the
right to unilaterally decide on control. In such joint action or proceeding, the
out-of-pocket costs shall be borne equally, and any recovery or settlement shall
be shared equally.
(ii)    If BELLICUM does not agree to participate in a joint action or
proceeding then BAYLOR shall have the right, but not the obligation, to
institute an action for infringement, misuse, misappropriation, theft or breach
of confidence of the proprietary rights against such third party. If BAYLOR
elects to institute action, it does so at its own cost. If BAYLOR fails to bring
such an action or proceeding within a period of three (3) months after receiving
notice or otherwise having knowledge of such infringement, then BELLICUM shall
have the right, but not the obligation, to prosecute the same at its own
expense. Should either BAYLOR or BELLICUM commence action under the provisions
of this Paragraph 7.5 and




- 6 -




--------------------------------------------------------------------------------



thereafter elect to abandon the same, it shall give timely notice to the other
Party who may, if it so desires, continue prosecution of such action or
proceeding. All recoveries, whether by judgment, award, decree or settlement,
from infringement or misuse of Subject Technology and/or Patent Rights shall be
apportioned as follows: (a) the Party bringing the action or proceeding shall
first recover an amount equal the costs and expenses incurred by such Party
directly related to the prosecution of such action or proceeding, (b) the Party
cooperating in such action or proceeding shall then recover costs and expenses
incurred by such Party directly related to its cooperation in the prosecution of
such action or proceeding and (c) the remainder will be divided proportionately
between BAYLOR and BELLICUM according to the fraction of the costs and expenses
incurred by each Party.
7.6    Consent to Settle. Neither BAYLOR nor BELLICUM shall settle any action
covered by Paragraph 7.5 without first obtaining the consent of the other Party,
which consent will not be unreasonably withheld.
7.7    Liability for Losses. BAYLOR shall not be liable for any losses incurred
as the result of an action for infringement brought against BELLICUM as the
result of BELLICUM’s exercise of any right granted under this Agreement. The
decision to defend or not defend shall be in BELLICUM’s sole discretion.
8.    TERM AND EXPIRATION
Upon issuance of the Common Stock to Baylor as per the terms of Paragraph 3.1,
BELLICUM shall have a perpetual, paid-in-full (i.e., royalty free) license in
and to the Subject Technology and Patent Rights.
9.    TERMINATION
9.1    Termination by Baylor: Breach. In the event of default or failure by
BELLICUM to perform any of the terms, covenants or provisions of this Agreement,
BELLICUM shall have ninety (90) days after the receipt by BELLICUM of written
notice of such default by BAYLOR to correct such default. If such default is not
corrected within the said ninety (90) day period, BAYLOR shall have the right,
at its option, to cancel and terminate this Agreement. The Parties may mutually
agree, in writing, to extend the cure period for a default if BELLICUM has
demonstrated good faith efforts to cure said default. However, BAYLOR is not
obligated to grant such an extension. The failure of BAYLOR to exercise such
right of termination shall not be deemed to be a waiver of any right BAYLOR
might have, nor shall such failure preclude BAYLOR from exercising or enforcing
said right upon any subsequent failure by BELLICUM.
9.2    Termination by Baylor: Insolvency. BAYLOR shall have the right, at its
option, to cancel and terminate this Agreement in the event that BELLICUM shall
(i) become involved in insolvency, dissolution, bankruptcy or receivership
proceedings affecting the operation of its business or (ii) make an assignment
of all or substantially


- 7 -



--------------------------------------------------------------------------------



all of its assets for the benefit of creditors, or in the event that (iii) a
receiver or trustee is appointed for BELLICUM and BELLICUM shall, after the
expiration of thirty (30) days following any of the events enumerated above,
have been unable to secure a dismissal, stay or other suspension of such
proceedings.
9.3    Termination by Bellicum. BELLICUM, upon thirty (30) days prior written
notice to BAYLOR, may terminate this Agreement with or without cause.
9.4    Effects of Termination. In the event of termination of this Agreement,
all rights to the Subject Technology and Patent Rights shall revert to BAYLOR.
At the date of any termination of this Agreement, BELLICUM shall immediately
cease using any of the Subject Technology and Patent Rights and BELLICUM shall
immediately destroy the Subject Technology and send to BAYLOR a written
affirmation of such destruction signed by an officer of BELLICUM; provided,
however, that BELLICUM may sell any Licensed Products actually in the possession
of BELLICUM on the date of termination.
9.5    Termination: Sublicenses. Upon termination of this Agreement by BELLICUM
or BAYLOR, BAYLOR agrees to accept as a successor to BELLICUM, any existing
sublicense that is in compliance with the terms of this Agreement at the date of
termination, provided however, that for each sublicense to be accepted the
sublicensee agrees in writing to be bound to BAYLOR by the provisions of this
Agreement. The sublicensee for each sublicense to be accepted shall also agree
that the license from BAYLOR to such sublicensee shall be adjusted to conform to
the scope of the sublicense rights granted to the sublicensee by BELLICUM.
9.6    No Refund. In the event this Agreement is terminated pursuant to this
Section 9, BAYLOR is under no obligation to refund any consideration made by
BELLICUM to BAYLOR, as set forth in Section 3, prior to the effective date of
such termination or expiration.
9.7    Survival of Termination. No termination of this Agreement shall
constitute a termination or a waiver of any rights of either Party against the
other Party accruing at or prior to the time of such termination. The
obligations of Sections 12, 15 and 16 shall survive termination of this
Agreement,
10.    ASSIGNABILITY
BELLICUM may assign this Agreement as part of:
(i) A sale or other transfer of BELLICUM’s entire business; or
(ii) A sale or other transfer of that part of BELLICUM’s business to which the
license granted hereby relates;
BELLICUM shall give BAYLOR [...***...] days prior written notice of such
assignment, including the new contact information of assignee. BAYLOR, however,
shall not be




- 8 -




--------------------------------------------------------------------------------



deemed to have approved such assignment and transfer unless and until such
assignee has agreed in writing to BAYLOR to be bound by all the terms and
provisions of this Agreement, in which event BELLICUM shall be released of
liability hereunder. Upon such assignment of this Agreement by such assignee,
the term “ BELLICUM” as used herein (i) will include the name of the assignee
should BELLICUM assign a partial right and/or interest hereunder to the
assignee, or (ii) will be replaced by the name of the assignee should BELLICUM
assign its full right and interest hereunder to the assignee.
11.    GOVERNMENTAL COMPLIANCE
11.1    Compliance with Laws. BELLICUM shall, during the term of this Agreement
and for so long as it shall use the Subject Technology or Patent Rights or sell
Licensed Products, comply with and cause its sublicensees to comply with all
laws that may control the import, export, manufacture, use, sale, marketing,
distribution and other commercial exploitation of the Subject Technology, Patent
Rights, Licensed Products or any other activity undertaken pursuant to this
Agreement.
11.2    Export Control Regulations. The Subject Technology is subject to, and
BELLICUM agrees to use commercially reasonable efforts to comply with, U.S. law
including but not limited to U.S. export controls under the Export
Administration Regulations (15 C.F.R. Part 734 et seq.) and U.S. economic
sanctions and embargoes codified in 31 C.F.R. Chapter V. BELLICUM agrees that
BELLICUM bears sole responsibility for understanding and complying with current
U.S. trade controls laws and regulations as applicable to its activities subject
to this Agreement. Without limitation on the general agreement to comply set
forth in the first sentence of this Paragraph 13.3, BELLICUM agrees not to sell
any goods, services, or technologies subject to this Agreement, or to re-export
the same: (1) to any destination prohibited by U.S. law, including any
destination subject to U.S. economic embargo; (2) to any end-user prohibited by
U.S. law, including any person or entity listed on the U.S. government’s
Specially Designated Nationals list, Denied Parties List, Debarred Persons List,
Unverified List, or Entities List. Furthermore, any transfer of Patent Rights
from BAYLOR to BELLICUM under this Agreement may be subject to U.S. export
license authorization under U.S. law, and BAYLOR agrees to comply with
applicable laws for such transfer.
11.3    Requirement for U.S. Manufacture. BAYLOR represents and certifies that
research giving rise to the Patent Rights was funded by Federal funds, and that
such Federal funds were solely from the National Institutes of Health (NIH) and
the Department of Defense (DOD). BELLICUM agrees that Licensed Products
developed as a result of such Federal funds and are leased or sold in the United
States shall be manufactured substantially in the United States, unless a
written waiver is obtained from the NIH and/or the DOD. At the request of
BELLICUM, BAYLOR agrees to the best of its abilities to assist BELLICUM should
BELLICUM seek such a waiver.


- 9 -




--------------------------------------------------------------------------------



12.    ARBITRATION
12.1    Amicable Resolution. The Parties shall attempt to settle any controversy
between them amicably. To this end, a senior executive from each Party shall
consult and negotiate to reach a solution. The Parties agree that the period of
amicable resolution shall toll any otherwise applicable statute of limitations.
However, nothing in this clause shall preclude any Party from commencing
mediation if said negotiations do not result in a signed written settlement
agreement within [...***...] days after written notice that these amicable
resolution negotiations have commenced.
12.2    Mediation. If a controversy arises out of or relates to this agreement,
or the breach thereof, and if the controversy cannot be settled through amicable
resolution, the Parties agree to try in good faith to settle the controversy by
mediation before resorting to final and binding arbitration. The Party seeking
mediation shall propose five mediators, each of whom shall be a lawyer licensed
to practice by the state of Texas, having practiced actively in the field of
commercial law for at least 15 years, to the other Party who shall select the
mediator from the list. The Parties shall split the cost of the mediator
equally. The Parties agree that the period of mediation shall toll any otherwise
applicable statute of limitations. However, nothing in this clause shall
preclude any Party from commencing arbitration if said negotiations do not
result in a signed written settlement agreement within [...***...] days after
written notice that amicable resolution negotiations have commenced,
12.3    Arbitration. Any dispute, controversy, or claim arising out of or
relating to this Agreement, or the breach, termination or invalidity thereof,
including claims for tortious interference or other tortious or statutory claims
arising before, during or after termination, providing only that such claim
touches upon matters covered by this Agreement shall be finally settled by
arbitration administered by the American Arbitration Association pursuant to the
Commercial Arbitration Rules in force at the time of the commencement of the
arbitration, except as modified by the specific provisions of this Agreement. It
is the specific intent of the Parties that this arbitration provision is
intended to be the broadest form allowed by law.
12.4    Parties to Arbitration. This agreement to arbitrate is intended to be
binding upon the signatories hereto, their principals, successors, assigns,
subsidiaries and affiliates. This agreement to arbitrate is also intended to
include any disputes, controversy or claims against any Party’s employees,
agents, representatives, or outside legal counsel arising out of or relating to
matters covered by this Agreement or any agreement in which this Agreement is
incorporated.
12.5    Consolidation Permitted. The Parties expressly agree that any court with
jurisdiction may order the consolidation of any arbitrable controversy under
this Agreement with any related arbitrable controversy not arising under this
Agreement, as the court may deem necessary in the interests of justice or
efficiency or on such other grounds as the court may deem appropriate.
12.6    Entry of Judgment. The Parties agree that a final judgment on the
arbitration award may be entered by any court having jurisdiction thereof.




- 10 -




--------------------------------------------------------------------------------



12.7    Appointing Arbitrators. The American Arbitration Association shall
appoint the arbitrator(s) from its Large, Complex Claims Panel. If such
appointment cannot be made from the Large, Complex Claims Panel, then from its
Commercial Panel. The Parties hereby agree to and acquiesce in any appointment
of an arbitrator or arbitrators that may be made by such appointing authority.
12.8    Qualifications of the Arbitrator(s). The arbitrator(s) must be a lawyer,
having practiced actively in the field of commercial law for at least 15 years.
12.9    Governing Substantive Law. The arbitrator(s) shall determine the rights
and obligations of the Parties according to the substantive laws of the State of
Texas (excluding conflicts of law principles) as though acting as a court of the
State of Texas.
12.10    Governing Arbitration Law. The law applicable to the validity of the
arbitration clause, the conduct of the arbitration, including any resort to a
court for provisional remedies, the enforcement of any award and any other
question of arbitration law or procedure shall be the Federal Arbitration Act.
12.11    Governing Convention. The Parties elect to have the New York Convention
on the Recognition and Enforcement of Foreign Arbitral Awards of June 10, 1958
(instead of the inter-American New York Convention on international Commercial
Arbitration of August 15, 1990) govern any and all disputes that may be the
subject of arbitration pursuant to this Agreement.
12.12    Preliminary Issues of Law. The arbitrator(s) shall hear and determine
any preliminary issue of law asserted by a Party to be dispositive of any claim,
in whole or part, in the manner of a court hearing a motion to dismiss for
failure to state a claim or for summary judgment, pursuant to such terms and
procedures as the arbitrator(s) deems appropriate.
12.13    Confidentiality. The Parties and the arbitrator(s) shall treat all
aspects of the arbitration proceedings, including without limitation discovery,
testimony and other evidence, briefs and the award, as strictly confidential.
Further, except as may be required by law, neither Party nor the arbitrator(s)
may disclose the existence, content, or results of any arbitration hereunder
without the prior written consent of both Parties.
12.14    Place of Arbitration. The seat of arbitration shall be Houston, Texas,
USA.
12.15    Language. The arbitration shall be conducted in the English language.
All submissions shall be made in English or with an English translation.
Witnesses may provide testimony in a language other than English, provided that
a simultaneous English translation is provided. Each Party shall bear its own
translation costs.


- 11 -



--------------------------------------------------------------------------------



12.16    Punitive Damages Prohibited. The Parties hereby waive any claim to any
damages in the nature of punitive, exemplary, or statutory damages in excess of
compensatory damages, or any form of damages in excess of compensatory damages,
and the arbitrator(s) is/are specially divested of any power to award any
damages in the nature of punitive, exemplary, or statutory damages in excess of
compensatory damages, or any form of damages in excess of compensatory damages.
12.17    Costs. The Party prevailing on substantially all of its claims shall be
entitled to recover its costs, including attorneys’ fees, for the arbitration
proceedings, as well as for any ancillary proceeding, including a proceeding to
compel or enjoin arbitration, to request interim measures or to confirm or set
aside an award.
12.18    Survival. The provisions of this Section 12 shall survive expiration or
termination of this Agreement
13.    ADDRESSES
13.1    Baylor Payment Address. All certificates of common stock shall be sent
to the address below, and shall reference the applicable OTA numbers listed on
the front page of the Agreement.
BAYLOR Tax ID #: 74-1613878
Director, Baylor Licensing Group
Baylor College of Medicine
One Baylor Plaza, BCM210-600D
Houston, TX 77030


Telephone No.    713-798-6821
Facsimile No.    713-798-1252
E-Mail        blg@bcm.tmc.edu


13.2    Bellicum Contact Address. For questions about stock certificates, BAYLOR
can contact BELLICUM at the address below:
Thomas J. Farrell, CEO
Bellicum Pharmaceuticals, Inc.
Twelve Greenway Plaza, Suite 1380
Houston, TX 77046


Telephone No.    (512) 542-0010    
Facsimile No.    (512) 542-0062    
E-Mail: tfarrell@bellicum.com    


- 12 -



--------------------------------------------------------------------------------



13.3    Address for Notices. All notices, reports or other communication
pursuant to this Agreement shall be sent to such Party via (i) United States
Postal Service postage prepaid, (ii) overnight courier, or (iii) facsimile
transmission, addressed
to it at its address set forth below or as it shall designate by written notice
given to the other Party. Notice shall be sufficiently made, or given and
received (a) on the date of mailing or (b) when a facsimile printer reflects
transmission.


In the case of BAYLOR:
Patrick Turley
Associate General Counsel
Baylor College of Medicine
One Baylor Plaza, BCM210-600D
Houston, TX 77030


Telephone No.    713-798-6821
Facsimile No.    713-798-1252
E-Mail        blg@bcm,tmc.edu


In the case of BELLICUM:
Thomas J. Farrell, CEO
Bellicum Pharmaceuticals, Inc.
Twelve Greenway Plaza, Suite 1380
Houston, TX 77046


Telephone No.    (512) 542-0010
Facsimile No.    (512) 542-0062
E-Mail:        tfarrell@bellicum.com


14.4     Baylor Reference Number. Each such report, notice or other
communication shall include the applicable Baylor reference numbers listed on
the front page of the Agreement.
15.    REPRESENTATIONS, INDEMNITY & INSURANCE
15.1    BELLICUM Representations. BELLICUM hereby represents and certifies that:
(i)    it is a corporation duly organized and in good standing under the laws of
the State of Delaware;
(ii)    it is qualified to do business and in good standing in the State of
Texas and elsewhere as the nature of its business and properties so require;
(iii)    the execution, delivery and performance of this Agreement by BELLICUM
and the consideration provided for herein has been duly authorized by corporate
action;
(iv)    it has the full power and authority to enter into and carry out its
obligations under this Agreement; and


- 13 -



--------------------------------------------------------------------------------



(v)    the Common Stock to be issued pursuant to this Agreement has been duly
authorized and upon issuance, pursuant to the terms hereof and for the
consideration herein set forth, will be validly issued, fully paid and
non-assessable.
BELLICUM agrees to indemnify and hold BAYLOR and its officers, trustees,
faculty, employees, agents and representatives, harmless from any liabilities,
costs and expenses (including attorneys’ fees and expenses), obligations or
causes of action arising out of or related to any breach of the representations
and certifications made by BELLICUM in this Section 15.1.
15.2    BAYLOR Representations. BAYLOR represents and certifies it controls the
entire right, title and interest in the Patent Rights and the Subject Technology
BAYLOR owns and is fully authorized to make the grant in Section 2.1 of the
Agreement.
15.3    GENERAL INDEMNITY.
(I) EACH PARTY SHALL NOTIFY THE OTHER OF ANY CLAIM, LAWSUIT OR OTHER PROCEEDING
RELATED TO THE SUBJECT TECHNOLOGY AND PATENT RIGHTS. BELLICUM AGREES THAT IT
WILL DEFEND, INDEMNIFY AND HOLD HARMLESS BAYLOR, ITS FACULTY MEMBERS,
SCIENTISTS, RESEARCHERS, EMPLOYEES, OFFICERS, TRUSTEES AND AGENTS AND EACH OF
THEM (THE “INDEMNIFIED PARTIES”), FROM AND AGAINST ANY AND ALL CLAIMS, CAUSES OF
ACTION, LAWSUITS OR OTHER PROCEEDINGS (THE “BAYLOR CLAIMS”) FILED OR OTHERWISE
INSTITUTED AGAINST ANY OF THE INDEMNIFIED PARTIES ARISING OUT OF THE DESIGN,
PROCESS, MANUFACTURE OR USE BY BELLICUM OF THE SUBJECT TECHNOLOGY, PATENT
RIGHTS, OR LICENSED PRODUCTS; PROVIDED, HOWEVER, THAT SUCH INDEMNITY SHALL NOT
APPLY TO ANY CLAIMS ARISING FROM THE NEGLIGENCE OR INTENTIONAL MISCONDUCT OF ANY
INDEMNIFIED PARTY. BELLICUM WILL ALSO ASSUME RESPONSIBILITY FOR ALL COSTS AND
EXPENSES RELATED TO SUCH CLAIMS FOR WHICH IT IS OBLIGATED TO INDEMNIFY THE
INDEMNIFIED PARTIES PURSUANT TO THIS PARAGRAPH 15.3, INCLUDING, BUT NOT LIMITED
TO, THE PAYMENT OF ALL REASONABLE ATTORNEYS’ FEES AND COSTS OF LITIGATION OR
OTHER DEFENSE.
(II) BELLICUM FURTHER AGREES NOT TO SETTLE ANY CLAIM AGAINST A BAYLOR INDEMNITEE
WITHOUT THE INDEMNITEE’S WRITTEN CONSENT WHICH CONSENT SHALL NOT BE UNREASONABLY
WITHHELD. BELLICUM FURTHER AGREES TO KEEP BAYLOR INDEMNITEES FULLY APPRISED OF
THE BAYLOR CLAIMS.


- 14 -




--------------------------------------------------------------------------------



15.4    Insurance.
(i)    BELLICUM shall, for so long as BELLICUM manufactures, uses or sells any
Licensed Product(s) for research applications, maintain in full force and effect
policies of (a) general liability insurance with limits of not less than
[...***...] dollars ($[...***...]) per occurrence with an annual aggregate of
[...***...] dollars ($[...***...]) and (b) products liability insurance, with
limits of not less than [...***...] dollars ($[...***...]) per occurrence with
an annual aggregate of [...***...] dollars ($[...***...]).
(ii)    BELLICUM shall provide to BAYLOR copies of certificates of insurance or
copies of the policies of insurance within [...***...] days after BELLICUM
receives a request from BAYLOR for such copies. It is the intention of the
Parties hereto that BELLICUM shall, throughout the term of this Agreement,
continuously and without interruption, maintain in force the required insurance
coverages set forth in this Paragraph 15.4.
(iii)    BAYLOR reserves the right to request additional policies of insurance
where appropriate and reasonable in light of BELLICUM’s business operations and
availability of coverage.
15.5    DISCLAIMER OF WARRANTY. BAYLOR MAKES NO WARRANTIES OR REPRESENTATIONS
OTHER THAN THOSE MADE ABOVE, EXPRESS OR IMPLIED, INCLUDING, BUT NOT LIMITED TO,
WARRANTIES OF FITNESS OR MERCHANTABILITY, REGARDING OR WITH RESPECT TO THE
SUBJECT TECHNOLOGY, PATENT RIGHTS OR LICENSED PRODUCTS AND BAYLOR MAKES NO
WARRANTIES OR REPRESENTATIONS, EXPRESS OR IMPLIED, OF THE PATENTABILITY OF THE
SUBJECT TECHNOLOGY, PATENT RIGHTS OR LICENSED PRODUCTS OR OF THE ENFORCEABILITY
OF ANY PATENTS ISSUING THEREUPON, IF ANY, OR THAT THE SUBJECT TECHNOLOGY, PATENT
RIGHTS OR LICENSED PRODUCTS ARE OR SHALL BE FREE FROM INFRINGEMENT OF ANY PATENT
OR OTHER RIGHTS OF THIRD PARTIES. NOTHING IN THIS AGREEMENT SHALL BE CONSTRUED
AS CONFERRING BY IMPLICATION, ESTOPPEL OR OTHERWISE ANY LICENSE OR RIGHTS UNDER
ANY PATENTS OF BAYLOR OTHER THAN THE PATENT RIGHTS, REGARDLESS OF WHETHER SUCH
PATENTS ARE DOMINANT OR SUBORDINATE TO THE PATENT RIGHTS.
16.    ADDITIONAL PROVISIONS
16.1    Use of BAYLOR Name. BAYLOR agrees that BELLICUM may publicly disclose
the existence of this Agreement, the name “Baylor College of Medicine” and the
names of scientists and researchers at BAYLOR associated with the Patent Rights
and Technology Rights. BELLICUM will not disclose it has an affiliation with
BAYLOR that does not exist at the time the name “Baylor College of Medicine” is
publicly disclosed.




- 15 -




--------------------------------------------------------------------------------



16.2    Confidentiality.
(i)    Confidential Information will be marked “CONFIDENTIAL.” The recipient of
Confidential Information (“Recipient”) agrees to retain in confidence and to
prevent the disclosure of the Confidential Information from the discloser
(“Discloser”) to any third party without the prior written consent of the
Discloser; provided, however, the Recipient may disclose Confidential
Information to its officers, directors, employees, partners, investors,
shareholders, lawyers, accountants, and consultants (collectively, the
“Representatives”) on a need-to-know basis only for the purpose of assisting the
Recipient in evaluating the Confidential Information or in the discharge of its
obligations under this Agreement. The Recipient will use the same degree of care
with respect to the Confidential Information as it would with its own
proprietary and confidential information, and in no event use less than a
reasonable degree of care. The Recipient will use reasonable efforts to notify
its Representatives about the Recipient’s duties under this Agreement and to
promote Representatives’ maintenance of the confidentiality of the Confidential
Information as if the Representatives were themselves parties to this Agreement.
BELLICUM may disclose Confidential Information to potential licensees,
purchasers, investors, joint venturers and the like so long as BELLICUM uses
commercially reasonable efforts to make such disclosures subject to a
confidentiality agreement. The Recipient agrees to retain in confidence and to
prevent the disclosure of any document prepared by or for the Recipient that
includes Discloser’s Confidential Information, including without limitation any
document that analyzes or summarizes Discloser’s Confidential Information, to
any third party without the prior written consent of the Discloser.
(ii)    This Agreement imposes no obligations upon the Recipient with respect to
any Confidential Information which (a) was in the Recipient’s possession before
receipt of such information from the Discloser, as evidenced by competent
written proof; (b) is or becomes a matter of public knowledge through no fault
or violation of this Agreement by the Recipient or its Representatives; (c) is
rightfully received by the Recipient from a third party who, to the Recipient’s
knowledge, is not under a duty of confidentiality; (d) is approved in writing
for release by the Discloser prior to such release; (e) is independently
developed by the Recipient as evidenced by Recipient’s written records without
any use of or reference to Confidential Information of the Discloser; or (f) is
orally disclosed and not confirmed in a writing to the Recipient within thirty
(30) days after its initial disclosure by the Discloser. Notwithstanding any
other provision of this Agreement, the Recipient may disclose Confidential
Information which is required to be disclosed by law, rule, regulation,
administrative, or legal process (“Compelled Request”); provided, however, the
Recipient will give prompt written notice of any Compelled Request for such
information to the Discloser and agrees to cooperate with the Discloser, at the
Discloser’s expense, to challenge the request or limit the scope of disclosure
of such information, as the Discloser may request and deem appropriate.
(iii)    Each Party agrees to notify the other Party in writing of any misuse or
misappropriation of the other Party’s Confidential Information that may come to
its attention. The Parties hereby acknowledge and agree that in the event of any
breach of this Section 16.2, including, without limitation, the actual or
threatened disclosure or unauthorized use of Confidential Information without
the prior express written consent of the Discloser, the Discloser would suffer
an irreparable injury such that no remedy at law would adequately protect or
appropriately compensate the disclosing party for such injury. Accordingly, the
Parties agree that the Discloser will have the right to enforce this Agreement
and any of its provisions by injunction, specific performance or other equitable
relief, without bond and without prejudice to any other rights and remedies that
the Discloser may have for a breach of this Section 16.2.
16.3    No Additional Rights. BELLICUM acknowledges that, other than the
specific rights granted hereunder, it is not entitled to any rights to any
current or future technology, research or developments made at or owned by
BAYLOR,
16.4    BAYLOR’s Disclaimers. Neither BAYLOR, nor any of its faculty members,
scientists, researchers, employees, officers, trustees or agents assume any
responsibility for the manufacture, product specifications, sale or use of the
Subject Technology or the Licensed Products which are manufactured by or sold by
BELLICUM.


- 16 -



--------------------------------------------------------------------------------



16.5    Independent Contractors. The Parties hereby acknowledge and agree that
each is an independent contractor and that neither Party shall be considered to
be the agent, representative, master or servant of the other Party for any
purpose whatsoever, and that neither Party has any authority to enter into a
contract, to assume any obligation or to give warranties or representations on
behalf of the other Party. Nothing in this relationship shall be construed to
create a relationship of joint venture, partnership, fiduciary or other similar
relationship between the Parties.
16.6    Non-Waiver. The Parties covenant and agree that if a Party fails or
neglects for any reason to take advantage of any of the terms provided for the
termination of this Agreement or if a Party, having the right to declare this
Agreement terminated, shall fail to do so, any such failure or neglect by such
Party shall not be a waiver or be deemed or be construed to be a waiver of any
cause for the termination of this Agreement subsequently arising, or as a waiver
of any of the terms, covenants or conditions of this Agreement or of the
performance thereof. None of the terms, covenants and conditions of this
Agreement may be waived by a Party except by its written consent.
16.7    Reformation. The Parties hereby agree that neither Party intends to
violate any public policy, statutory or common law, rule, regulation, treaty or
decision of any government agency or executive body thereof of any country or
community or association of countries, and that if any word, sentence, paragraph
or clause or combination thereof of this Agreement is found, by a court or
executive body with judicial powers having jurisdiction over this Agreement or
any of the Parties hereto, in a final, unappealable order to be in violation of
any such provision in any country or community or association of countries, such
words, sentences, paragraphs or clauses or combination shall be inoperative in
such country or community or association of countries, and the remainder of this
Agreement shall remain binding upon the Parties hereto.


- 17 -



--------------------------------------------------------------------------------



16.8    Force Majeure. No liability hereunder shall result to a Party by reason
of delay in performance caused by force majeure, that is circumstances beyond
the reasonable control of the Party, including, without limitation, acts of God,
fire, flood, war, terrorism, civil unrest, labor unrest, or shortage of or
inability to obtain material or equipment.
16.9    Informed Review. Each Party acknowledges that it and its counsel have
received and reviewed this Agreement and that normal rules of construction, to
the effect that ambiguities are to be resolved against the drafting Party, shall
not apply to this Agreement or to any amendments, modifications, exhibits or
attachments to this Agreement.
16.10    Entire Agreement. The terms and conditions herein constitute the entire
agreement between the Parties and shall supersede all previous agreements,
either oral or written, between the Parties hereto with respect to the subject
matter hereof. No agreement of understanding bearing on this Agreement shall be
binding upon either Party hereto unless it shall be in writing and signed by the
duly authorized officer or representative of each of the Parties and shall
expressly refer to this Agreement.
IN WITNESS WHEREOF, the Parties hereto have executed and delivered this
Agreement in multiple originals by their duly authorized officers and
representatives on the respective dates shown below, but effective as of the
Agreement Date.


BELLICUM PHARMACEUTICALS, INC
BAYLOR COLLEGE OF MEDICINE
Name:
/s/ Thomas J. Farrell
Name:
/s/ Cyndi M. Bailey
Thomas J. Farrell
Cyndi M. Bailey
Title:
Chief Executive Officer
Title:
Senior Vice President & General Counsel
Date:
 3/20/08
Date:
3/8/08





- 18 -



--------------------------------------------------------------------------------



Appendix A
Subject Technology Supplied by Baylor to Bellicum:


- 19 -

